416 F. Supp. 1344 (1976)
Kevin ARMSTRONG et al., Plaintiffs,
v.
Donald J. O'CONNELL et al., Defendants, Milwaukee Teachers' Education Association, Undesignated Intervenor.
Civ. A. No. 65-C-173.
United States District Court, E. D. Wisconsin.
June 11, 1976.
*1345 Lloyd A. Barbee, Milwaukee, Wis., for named plaintiffs.
Irvin B. Charne, Milwaukee, Wis., for the absent members of plaintiff classes.
L. C. Hammond, Jr., Ross R. Kinney and Patrick W. Schmidt, Milwaukee, Wis., for defendants.
Curry First, Milwaukee, Wis., for Milwaukee Teachers' Education Association, undesignated intervenor.
REYNOLDS, Chief Judge.

ORDER
This matter came on for hearing on June 9, 1976, pursuant to Court direction, for the announced purposes of (1) adopting, modifying, or rejecting the recommendations made by the special master in his May 24, 1975, progress report; and (2) acting upon plaintiffs' motions dated May 7, 1976, seeking an order for (a) the cessation of all activities relating to the planning and construction of four school projects, and (b) a stay of action upon the student transfer policies enacted by the Milwaukee Board of School Directors on May 4, 1976.
The special master at the commencement of the hearing publicly withdrew a substantial portion of his recommendations of May 24, 1976, and submitted a second progress report dated June 9, 1976.
During the course of the proceedings held, the Court announced various orders as hereinafter set forth.
NOW, THEREFORE, IT IS HEREBY ORDERED:

1. Faculty Desegregation

Effective immediately, all faculty vacancies will be filled with reference to seniority unless a transfer would not help to promote in the faculty of the school in which the vacancy exists a racial percentage within 5% of the percentage of black teachers within the entire school system. If excessing occurs, those teachers excessed due to a drop in enrollment will be placed in accordance with the foregoing procedure. If the racial composition of excess teachers and teachers returning from leave precludes adherence to the foregoing procedure, then they shall be placed in accordance with pre-existing practice.

2. Student Desegregation

By June 30, 1976, the defendants shall file with the court a plan for student desegregation of the Milwaukee public school system. This plan shall describe in general terms the steps the defendants propose to take to accomplish the complete desegregation *1346 of the Milwaukee public school system by September 30, 1978. In addition, the plan shall describe in specific detail the steps the defendants propose to take in September 1976. On July 7, 1976, at 10:00 A.M., the Court will hold a hearing on the plan so submitted in Courtroom 425 of the Federal Building, 517 East Wisconsin Avenue, Milwaukee, Wisconsin.
The number of schools having a student population between 25% to 45% black shall be deemed indicative of the extent of the desegregation of the school system. The plan which the defendants submit should cause at least one-third of the schools in the system to have student populations falling within the foregoing racial range by September 30, 1976, at least an additional one-third of the schools to have student populations within that racial range by September 30, 1977, and the remaining schools to have student populations within that racial range by September 30, 1978.
Nothing contained herein shall be construed to prohibit the defendants from incorporating in their plan means and mechanisms of their own choice, including, but not limited to, magnet or specialty schools so long as the plan produces a result which is in accordance with the foregoing objectives.

3. Plan Analysis

The student desegregation plan filed by the defendants should be accompanied by an analysis of the plan's effectiveness in achieving schools having student populations which are between 25% and 45% black. In particular, the analysis should include a table which lists for each school in the system: (a) the actual enrollment of that school in the school year just ending; (b) the percentage of black students in that school in the school year just ending; (c) the enrollment which is projected for that school on September 30, 1976, in the event that the defendants' plan is adopted; and (d) the projected percentage of black students enrolled in the school on September 30, 1976.

4. Staff Assistance

The defendants are hereby ordered to make available to the special master, upon request, the unrestricted services of the administrative staff of the Milwaukee public school system. Such services may be requested on matters including, but not limited to, supplying factual data, analysis or organization of factual data, advice and/or opinions regarding the probable desegregation impact of proposed plans, programs or policies, and the creation of materials not presently in existence. The defendants are enjoined from interfering in any way with requests of the special master made pursuant to this paragraph.

5. School Construction

Construction projects currently underway at North Division High School and South Division High School are hereby permitted to continue until further order of this court. Until such time as an interim plan of student desegregation is adopted by order of this court, any other activities which relate in any way to the construction, modification, and/%or improvement of school buildings and facilities in the Milwaukee public school system are hereby enjoined.

6. Desegregation Financing

The defendants are to submit to the court a statement detailing the proposed financing of the desegregation of the Milwaukee public school system.

7. Student Transfer Policies

The plaintiffs' motion of May 7, 1976, concerning the defendants' student transfer policy is held in abeyance pending the defendants' submission to the court of their plan for September 1976 desegregation.

8. Desegregation Monitoring

In order that the special master may properly monitor and evaluate desegregation efforts, the defendants are ordered to maintain records and prepare evaluation reports for the special master of the kind and *1347 in the manner that the special master shall prescribe.